Title: To Benjamin Franklin from the Chevalier de Chadirac, with Franklin’s Note for a Reply, 1 July 1784
From: Chadirac, Pierre-Victor-Laurent, chevalier de
To: Franklin, Benjamin



Monsieur
Paris le 1er Juillet 1784.

Attaché au Service de France, j’ay eu L’avantage de Consacrer mes jours à la défense des côtes de votre pays dans cette derniere guerre; je me suis trouvé à tous les Combats qu’essuia L’hermione Commandée par M Delatouche, entr’autres à celui qu’elle Soutint contre l’Iris, où j’eus Le malheur de perdre le bras droit. Arrivé à Paris depuis peu, je n’ai rien de plus a cœur que d’avoir des preuves de mes Services; et je suis on ne peut pas plus jaloux d’obtenir La croix de Cincinatus: Si cette recompense militaire depend de vous, vôtre justice me la fait esperer, Sinon, veuilléz avoir La bonté, Monsieur de m’informer, dans vôtre reponse, a qui il faut S’adresser pour cet objet.
J’ay L’honneur d’être avec le plus profond respect Monsieur Votre très humble et très obéissant Serviteur

DE CHADIRACEnseigne de vaissx à l’hôtel de gastonrue traversiere St honoré
M. Franklin

 
Endorsed: Answer. That the Order of Cincinnatus is established only by private Agreement among the Officers, and not by Authority of the American Government. That I have therefore no Concern in it whatsoever. That M. de la Fayette acted for that

Society when here, but he is gone & and I have not heard that there is any other left in his Place.— With Complimts. &c
Notation: Chadirac 1er. Juillet 1784.—
